              Case 2:20-cr-00032-JCC Document 118 Filed 09/08/20 Page 1 of 3




 1                                                             The Honorable John C. Coughenour
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9
10 UNITED STATES OF AMERICA,                          NO. CR20-032JCC
                      Plaintiff,                      GOVERNMENT’S SECOND
11
                                                      MOTION REQUESTING
12                           v.                       CONTINUANCE OF TRIAL DATE
13
14 CAMERON SHEA, et al.,                              Noted: September 25, 2020
15                                    Defendants.
16
17          The United States of America, by and through Brian T. Moran, United States
18 Attorney for the Western District of Washington, and Thomas M. Woods, Assistant United
19 States Attorney for said District, respectfully submits motion to continue trial.
20          On April 15, 2020, the Court continued the trial, and set a status conference for June
21 2, given the COVID-19 pandemic. The Court has subsequently continued the status
22 conference multiple times, with the conference now scheduled for October 20, 2020.
23          The Court should issue the attached order excluding all time under the Speedy Trial
24 Act from June 2 through October 20, 2020. As outlined in the recent General Order, the
25 Seattle and Tacoma courthouses remain closed through October 5, 2020. See General Order
26 13-20. The Court concluded that “[l]imiting the size and frequency of gatherings remains
27 critical to preventing serious injury and death from COVID-19,” and that “the guidance of
28 local and national public health officials continues to require the Courthouses to remain

     Motion to Continue Trial                                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Shea, et al., CR20-032JCC – 1                         SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00032-JCC Document 118 Filed 09/08/20 Page 2 of 3




 1 closed.” Id. at 2. Moreover, although efforts are being made to arrive at a plan for
 2 proceeding with jury trials in a manner that will address ensure the safety of all participants,
 3 that work is still on-going and recent surveys suggest it would still be difficult to get a fair
 4 cross section of the community to participate in a jury trial.
 5          In light of these circumstances, the Court should exclude all time from June 5, 2020,
 6 the date of the last continuance order, until October 20, 2020, the date of the current status
 7 conference. At the status conference, the Court should set a new trial and pretrial motions
 8 date.
 9
10          Dated this 8th day of September, 2020.
11                                                     Respectfully submitted,
12
                                                       BRIAN T. MORAN
13                                                     United States Attorney
14
                                                       /s/ Thomas M. Woods
15                                                     THOMAS M. WOODS
16                                                     Assistant United States Attorney
                                                       United States Attorney’s Office
17                                                     700 Stewart Street, Suite 5220
                                                       Seattle, Washington 98101-3903
18
19
20
21
22
23
24
25
26
27
28

     Motion to Continue Trial                                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Shea, et al., CR20-032JCC – 2                          SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:20-cr-00032-JCC Document 118 Filed 09/08/20 Page 3 of 3




 1                                            CERTIFICATE OF SERVICE
 2          I hereby certify that on September 8, 2020, I electronically filed the foregoing with
 3 the Clerk of the Court using the CM/ECF system, which will send notification of such filing
 4 to all registered parties.
 5
 6
                                                      /s/ Salee Porter
 7                                                    SALEE PORTER
 8                                                    Paralegal
                                                      United States Attorney=s Office
 9                                                    700 Stewart Street, Suite 5220
10                                                    Seattle, Washington 98101-1271
                                                      Phone: (206) 553-4345
11                                                    Fax:     (206) 553-4440
12                                                    E-mail: Salee.Porter@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion to Continue Trial                                                   UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     United States v. Shea, et al., CR20-032JCC – 3                              SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
